

	

		IIA

		109th CONGRESS

		1st Session

		S. J. RES. 17

		IN THE SENATE OF THE UNITED STATES

		

			April 26, 2005

			Mr. Lugar (for himself,

			 Mr. Hagel, and Ms. Collins) introduced the following joint

			 resolution; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		JOINT RESOLUTION

		Honoring the life and legacy of Frederick

		  William Augustus von Steuben and recognizing his contributions on the 275th

		  anniversary of his birth.

	

	

		Whereas Frederick William Augustus von Steuben, popularly

			 known as Baron von Steuben, was born on September 17, 1730, in Magdeburg,

			 Prussia;

		Whereas von Steuben, an experienced soldier in the

			 Prussian army, offered his services to General George Washington, stating

			 the object of my greatest ambition is to render the country all the

			 service in my power, and to deserve the title of a citizen of America by

			 fighting for the cause of your liberty;

		Whereas von Steuben joined General George Washington at

			 Valley Forge on February 23, 1778, where he gave military training and

			 discipline to the citizen soldiers who achieved the independence of the United

			 States;

		Whereas, on May 5, 1778, the Continental Congress

			 appointed von Steuben to the office of Inspector General of the Army, with the

			 rank of major general;

		Whereas, as Inspector General, von Steuben wrote

			 Regulations for the Order and Discipline of the Troops of the United

			 States (1779), known as the Blue Book, which served as

			 the basis for Army regulations for 30 years;

		Whereas a report of a committee of the Continental

			 Congress entered in the Journal of the Continental Congress on December 30,

			 1782, recognized that von Steuben has rendered very important and

			 substantial services, by introducing into the army a regular formation and

			 exact discipline, and by establishing a spirit of order and economy in the

			 interior administration of the regiments; which, besides other advantages, have

			 been productive of immense savings to the United States; that in the commands

			 in which he has been employed, he has upon all occasions conducted himself like

			 a brave and experienced officer;

		Whereas, on December 23, 1783, his Commander in Chief,

			 General George Washington, in his last letter before laying down his command,

			 wrote to von Steuben, “I wish, to make use, of this last Moment of my public

			 Life, to Signify in the strongest terms, my entire Approbation of your Conduct,

			 and to express my Sense of the Obligations the public is under to you for your

			 faithful, and Meritorious Services”;

		Whereas in accepting Inspector General von Steuben’s

			 resignation on April 15, 1784, the Continental Congress resolved, “That the

			 thanks of the United States in Congress assembled, be given to Baron Steuben,

			 for the great zeal and abilities he has discovered in the discharge of the

			 several duties of his office; that a gold hilted sword be presented to him, as

			 a mark of the high sense Congress entertained of his character and

			 services”;

		Whereas von Steuben’s services were indispensable to the

			 achievement of American independence, after which he became an American

			 citizen;

		Whereas for service in the Revolution, the

			 State of New York, on June 27, 1786, granted von Steuben 16,000 acres, upon

			 which he settled, part of which was dedicated on September 12, 1931, by

			 Governor Franklin D. Roosevelt as Steuben State Memorial Park;

		Whereas, in honor of his contribution to the Armed Forces

			 of the United States, the United States Navy commissioned a troop transport,

			 the USS Von Steuben, on June 9, 1917, and commissioned one of the first nuclear

			 powered ballistic missile submarines, the USS Von Steuben (SSBN 632), on

			 September 30, 1964;

		Whereas President William Howard Taft, at the dedication

			 of the monument to von Steuben in Lafayette Park, Washington, DC, on December

			 7, 1910, paid tribute to the contributions of German Americans who

			 played so prominent a part in the great growth and development of our

			 country;

		Whereas Congress authorized that a duplicate monument be

			 presented as a gift by the people of the United States, and that during the

			 dedication on September 2, 1911, in Potsdam, Germany, the American envoy,

			 Congressman Richard Bartholdt, presented that statue as a token of the

			 sincere friendship of the American Government and people for . . . the people

			 of Germany;

		Whereas the legacy of von Steuben in promoting integrity,

			 efficiency, training, discipline and accountability in the United States

			 military has earned him the title Father of the Inspector General

			 System and served as a basis for the system of inspectors general

			 established by Congress for agencies of the United States Government;

			 and

		Whereas von Steuben remains an enduring symbol of

			 German-American friendship: Now, therefore, be it

		

	

		That Congress, on behalf of the

			 American people, honors the life and legacy of Frederick William Augustus von

			 Steuben and recognizes his contributions on the 275th anniversary of his

			 birth.

		

